Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/19/2019.
Claims 1-27 are pending.

Drawings
Fig. 3, 4, 5A, 5B, 7, 11, 13, 17 and 19 are objected to because they fail to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Fig. 19 is objected to because it fails to comply with 37 CFR 1.84(l), which requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Fig. 19 is objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. In the instant application, in Fig. 19, at least three phrases, which cannot be read due to the quality of the image, see objection above, are placed over hatched sections of the graph; Examiner notes that insofar as Applicant believes this text must be placed within the hatching, it must appear underlined and with blank space behind in the hatching and the words underlined. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Specification
The specification contains extraneous information. For example, page 1 includes an attorney docket number, a list of inventors and a name and address of the law firm responsible representing Applicant. This extraneous information should be removed. Further still, this appears a cover page rather than a proper first page of the specification as page 2 begins properly with the title at the top of the page with relevant sections following thereafter. The aforementioned extraneous information should be removed. The proper Content of Specification is as follows:
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The abstract of the disclosure is objected to because it is an exact replica of claim 1 of the application. Correction is required. See MPEP § 608.01(b). A patent abstract is a concise statement of the technical disclosure of the patent and should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14-15 recite, in part, “receiving … a shard creation transaction in a blockchain block …” and “… the block comprising multiple shards”. It is uncertain and not clearly understood whether the shards do or do not already exist within the blockchain block and whether the shards in fact need be created by the shard creation transaction or whether the shard creation transaction merely splits/distributes, or the like, preexisting shards. Thus, the claim is rendered indefinite as it cannot be ascertained whether the shards do or do not already exist within the blockchain block. For the purpose of compact prosecution Examiner will interpret this to mean that the block can be split into multiple shards and that the shard creation transaction would be responsible for performing the split. Further, Claims 1 and 14-15 recite, in part, “…the block comprising multiple shards”, “applying the block… to yield a new shard in the block” and “broadcasting the block”. It is uncertain and not clearly understood which block is being referred to at each instance as there are two blocks, namely “a blockchain block”, “a join block” and “a special blockchain block”. Examiner notes that in the “receiving …” limitation, it is reasonably apparent the “… the block…” self-referential to the same limitation yet could still benefit from more precise clarity, however, the later instances of “… the block …” could refer to any referenced block and are therefore in need of correction. Further still, this indefiniteness is compounded by the fact that Claim limitations do not have an inherent order/sequence (See MPEP § 2111.01)(II)); that is, “… the block…” in the “receiving …” limitation could come after the “collecting …” limitation and thus even this reference does in “… the block…” and should also be corrected. For the purpose of compact prosecution, Examiner will interpret each instance to refer to the block which makes the most sense in context.
Claims 2 and 16 recite, in part, “… in the computer thread …”. There is insufficient antecedent basis for “the computer thread”. Further, Claims 2 and 16 recite, in part, “… encapsulating the dApp run transaction … ”. There is insufficient antecedent basis for “the dApp run transaction” in the claim or any claim from which these claims depend and render the claims indefinite. For the purpose of compact prosecution Examiner will interpret these to recite – a computer thread -- and – a dApp run transaction --.
With regard to Claims 2-13 and 16-27, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With regard to claim 15, the claim is drawn to a computer program product comprising a "machine-readable storage device".  The specification recite, in ¶ [0170], “The term "machine-readable medium" excludes signals per se”. This is not sufficient to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7, 12, 14-21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luu et al. “A Secure Sharding Protocol For Open Blockchains” (hereafter Luu).

With regard to claim 1, Luu teaches a computer-implement method, comprising: receiving from a decentralized app (dApp) (The blockchain protocol maintains the distributed database in a decentralized network, thus aiming to solve what we call as the blockchain agreement problem in at least 1. INTRODUCTION, ¶ 1 and Table 2, ELASTICO, Decentralized, Yes and We show how ELASTICO outperforms existing protocols in many applications where the verification check of a block does not require to scan through the entire history of the blockchain, but only the block itself in at least 5.3 Comparison to Related Systems), a shard creation transaction in a blockchain block of a blockchain (ELASTICO uniformly partitions or parallelizes the mining network (securely) into smaller committees, each of which processes a disjoint set of transactions (or “shards”) in at least ABSTRACT), the block comprising multiple shards (The key idea in our approach is to partition the network into smaller committees, each of which processes a disjoint set of transactions (or a “shard"). in at least 1. INTRODUCTION, Problem & Approach, ¶ 1);
collecting, with a join block in the blockchain, transactions (Our goal is to split the network into multiple committees, each processes a separate set of transactions (e.g., Xi) called a shard in at least 2.1 Problem Definition, ¶ 2 and The key idea is to automatically parallelize the available computation power, dividing it into , Examiner notes these steps are further detailed in 3.2, 3.3 and 3.4, respectively, those details considered as providing additional details and context and should be considered when evaluating this citation), the join block as a special blockchain block (The commit set is appended as a new block to the blockchain in at least 1. INTRODUCTION, ¶ 1) at a fixed interval (The algorithm proceeds in epochs, each of which decides on a set of values X = S2si=1 Xi where 2s is the number of subsets Xi. In this description, we describe the steps taken during one epoch in at least 3.1 Solution Overview, ¶ 1-2);
encapsulating the shard creation transaction; applying the block including the shard creation transaction to yield a new shard in the block; and broadcasting the block (All committees, each of which has a small constant number c of members, run a classical byzantine consensus protocol internally to agree on one value. A final committee called the consensus committee is responsible for combining the shards selected by other committees, computing a cryptographic digest and broadcasting it to the whole network in at least 3.1 Solution Overview, ¶ 2 and in at least 3.1 Solution Overview, ¶ 3(4.-5.), Examiner notes these steps are further detailed in 3.4, respectively, those details considered as providing additional details and context and should be considered when evaluating this citation).

With regard to claim 2, Luu teaches receiving a transaction from the dApp for the new shard (the blockchain protocol maintains the distributed database in a decentralized network, thus aiming to solve what we call as the blockchain agreement problem in at least 1. INTRODUCTION, ¶ 1 and Table 2, ELASTICO, Decentralized, Yes and We show how ELASTICO outperforms existing protocols in many applications where the verification check of a block does not require to scan through the entire history of the blockchain, but only the block itself in at least 5.3 Comparison to Related Systems and a mechanism for a distributed network of computational nodes to periodically agree on a set of new transactions in at least ABSTRACT);
executing the dApp with the transaction as input in the computer thread assigned for the new shard (In each epoch, processors execute the following 5 steps in at least 3.1 Solution Overview, ¶ 3, Examiner notes that the basic functionality of a processor is to execute a computer thread, in fact, prior to the effective filing date of the claimed invention, processors execute multiple threads (see at least Evidentiary support in “Central processing unit”, Wikipedia, 2017));
encapsulating the dApp run transaction into the new shard in the block; verifying the dApp run transaction (For each committee, Step 3 yields a consensus on the set of transactions Xi proposed by members in the committee. The chosen Xi is signed by at least c/2 + 1 of the identities on the committee. This ensures at least one honest member has verified and agreed on the value in at least 3.1 Solution Overview, 
applying the block after verification (All committees, each of which has a small constant number c of members, run a classical byzantine consensus protocol internally to agree on one value. A final committee called the consensus committee is responsible for combining the shards selected by other committees, computing a cryptographic digest and broadcasting it to the whole network in at least 3.1 Solution Overview, ¶ 2 and in at least 3.1 Solution Overview, ¶ 3(4.-5.), Examiner notes these steps are further detailed in 3.4, respectively, those details considered as providing additional details and context and should be considered when evaluating this citation).

With regard to claim 3, Luu teaches receiving a connect transaction from the dApp, the transaction comprising a destination and source; and connecting a destination and source shard (We make two assumptions about the underlying network overlay layer as in Bitcoin. Explicitly, (a) the network graph between honest processors is connected and (b) the communication channel between honest processors is synchronous, i.e., once an honest user broadcasts any message, other honest processors will receive it within a known bounded delay of δt seconds in at least 2.1 Problem Definition, Security Assumptions, ¶ 1 and in at least 10.2 Verification Checks in ELASTICO).

With regard to claim 4, Luu teaches wherein the multiple shards have their own permissions (Note that several commercial and open-source blockchains do not target the permissionless (open) setting, and as a result, promise to scale by relying on trusted infrastructure [18–20] or by using federated identities [21, 22] (see Section 6) in at least 1. INTRODUCTION, Problem & Approach, Examiner notes, conventional blockchains utilize identities/permissions. Examiner further notes, “permissionless” itself, as in Luu’s ELASTICO also teaches each shard with permissions, that is because ELASTICO is permissionless, each shard effectively has its own permission of full-permissions/trust, see Luu In this paper, we propose a new distributed agreement protocol for permission-less blockchains called ELASTICO in at least ABSTRACT, ¶ 2 and Our goal is to seek a protocol for the open, permissionless network wherein participating processors have no pre-established identities, and where the transaction throughput scales. We provide a new blockchain protocol called ELASTICO, which achieves a sweet spot between classical byzantine consensus and Nakamoto consensus protocols in at least 1. INTRODUCTION, Problem & Approach and In Bitcoin and popular cryptocurrencies, a regular transaction sends some amount of coins from a sender to a recipient. Each transaction has two parts, namely an Input and an Output. The Input specifies the source of the coin and a proof (by digital signatures) which shows the sender is a valid coin owner. The Output names the recipient; later on the recipient can use this Output as the source of the coin in his/her new transaction) in at least 10.2 Verification Checks in ELASTICO).

With regard to claim 5, Luu teaches wherein only transactions created by the dApp for a specific shard are added to the specific shard (To avoid the scenario that two committees process the same transaction, each committee in ELASTICO processes a separate list of transactions which have some specific range of Input. For example, if there are 4 committees, they will handle transactions having Inputs’ IDs (i.e., the hashes of the Inputs) with different prefixes of 00, 01, 10, 11 respectively. As a result, within an epoch, all shards will include disjoint transaction inputs (thus disjoint transaction sets) in at least 10.2 Verification Checks in ELASTICO, ¶ 3).

With regard to claim 6, Luu teaches executing the transactions for different shards in parallel (Technically, ELASTICO uniformly partitions or parallelizes the mining network (securely) into smaller committees, each of which processes a disjoint set of transactions (or “shards”) in at least ABSTRACT, ¶ 2 and . Each committee has a reasonably small number of members so they can run a classical byzantine consensus protocol to decide their agreed set of transactions in parallel 1. INTRODUCTION, Problem & Approach and The key idea is to automatically parallelize the available computation power, dividing it into several smaller committees, each processes a disjoint set of transactions (or shards).in at least 3.1 Solution Overview, ¶ 2) by different software threads ((In each epoch, processors execute the following 5 steps in at least 3.1 Solution Overview, ¶ 3, Examiner notes that the basic functionality of a processor is to execute software threads, in fact, prior to the effective filing date of the claimed invention, processors execute multiple threads (see at least Evidentiary support in “Central processing unit”, Wikipedia, 2017)).

With regard to claim 7, Luu teaches configuring the software threads to share a same memory space of a node software process (We run several experiments with different settings on Amazon EC2 to measure the scalability of ELASTICO. We vary the number of nodes in the network from 100 to 1, 600, using up to 800 c4.large EC2 instances in two different regions including Oregon and California. Each EC2 instance is shared by two nodes, has 2 Amazon vCPUs and 3.75 GB of memory in at least 5.2 ELASTICO’s Scalability, Experimental Setup).

With regard to claim 12, Luu teaches sharding a block on the same node via multithreading (The key idea is to automatically parallelize the available computation power, dividing it into several smaller committees, each processes a disjoint set of transactions (or shards) in at least 3.1 Solution Overview, ¶ 2).

With regard to claim 14, Luu teaches a system, comprising: one or more processors of a machine; a memory storing instruction that, when executed by the one or more processors, cause the machine to perform operations comprising (We run several experiments with different settings on Amazon EC2 to measure the scalability of ELASTICO. We vary the number of nodes in the network from 100 to 1, 600, using up to 800 c4.large EC2 instances in two different regions including Oregon and California. Each EC2 instance is shared by two nodes, has 2 Amazon vCPUs and 3.75 GB of memory in at least 5.2 ELASTICO’s Scalability, Experimental Setup):
receiving from a distributed app (dApp) (The blockchain protocol maintains the distributed database in a decentralized network, thus aiming to solve what we call as the blockchain agreement problem in at least 1. INTRODUCTION, ¶ 1 and Table 2, ELASTICO, Decentralized, Yes and We show how ELASTICO outperforms existing protocols in many applications where the verification check of a block does not require to scan through the entire history of the blockchain, but only the block itself in at least 5.3 Comparison to Related Systems), a shard creation transaction in a blockchain block of a blockchain (ELASTICO uniformly partitions or parallelizes the mining network (securely) into smaller committees, each of which processes a disjoint set of transactions (or “shards”) in at least ABSTRACT), the block comprising multiple shards (The key idea in our approach is to partition the network into smaller committees, each of which processes a disjoint set of transactions (or a “shard"). in at least 1. INTRODUCTION, Problem & Approach, ¶ 1);
collecting, with a join block in the blockchain, transactions (Our goal is to split the network into multiple committees, each processes a separate set of transactions (e.g., Xi) called a shard in at least 2.1 Problem Definition, ¶ 2 and The key idea is to automatically parallelize the available computation power, dividing it into several smaller committees, each processes a disjoint set of transactions (or shards) in at least 3.1 Solution Overview, ¶ 2 and Intra-committee Consensus. Processors run a standard byzantine agreement protocol (e.g., PBFT) within their committee to agree on a single set of transactions (or a shard). There exist simple solutions to guarantee that all committees propose disjoint shards, e.g., each committee works on a separate shard of transactions based on their committee ID. Each committee sends the selected shard,  the join block adjacent the blockchain block (The commit set is appended as a new block to the blockchain in at least 1. INTRODUCTION, ¶ 1);
encapsulating the shard creation transaction; applying the block including the shard creation transaction to yield a new shard in the block; and broadcasting the block (All committees, each of which has a small constant number c of members, run a classical byzantine consensus protocol internally to agree on one value. A final committee called the consensus committee is responsible for combining the shards selected by other committees, computing a cryptographic digest and broadcasting it to the whole network in at least 3.1 Solution Overview, ¶ 2 and in at least 3.1 Solution Overview, ¶ 3(4.-5.), Examiner notes these steps are further detailed in 3.4, respectively, those details considered as providing additional details and context and should be considered when evaluating this citation).

With regard to claim 15, Luu teaches a machine-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising (We run several experiments with different settings on Amazon EC2 to measure the scalability of ELASTICO. We vary the number of nodes in the network from 100 to 1, 600, using up to 800 c4.large EC2 instances in two different regions including Oregon and California. Each EC2 instance is shared by two nodes, 
receiving from a distributed app (dApp) (The blockchain protocol maintains the distributed database in a decentralized network, thus aiming to solve what we call as the blockchain agreement problem in at least 1. INTRODUCTION, ¶ 1 and Table 2, ELASTICO, Decentralized, Yes and We show how ELASTICO outperforms existing protocols in many applications where the verification check of a block does not require to scan through the entire history of the blockchain, but only the block itself in at least 5.3 Comparison to Related Systems), a shard creation transaction in a blockchain block of a blockchain (ELASTICO uniformly partitions or parallelizes the mining network (securely) into smaller committees, each of which processes a disjoint set of transactions (or “shards”) in at least ABSTRACT), the block comprising multiple shards (The key idea in our approach is to partition the network into smaller committees, each of which processes a disjoint set of transactions (or a “shard"). in at least 1. INTRODUCTION, Problem & Approach, ¶ 1);
collecting, with a join block in the blockchain, transactions (Our goal is to split the network into multiple committees, each processes a separate set of transactions (e.g., Xi) called a shard in at least 2.1 Problem Definition, ¶ 2 and The key idea is to automatically parallelize the available computation power, dividing it into several smaller committees, each processes a disjoint set of transactions (or shards) in at least 3.1 Solution Overview, ¶ 2 and Intra-committee Consensus. Processors run a standard byzantine agreement protocol (e.g., PBFT) within their committee to agree on a single set of transactions (or a shard). There exist simple solutions to guarantee that , Examiner notes these steps are further detailed in 3.2, 3.3 and 3.4, respectively, those details considered as providing additional details and context and should be considered when evaluating this citation), the join block adjacent the blockchain block (The commit set is appended as a new block to the blockchain in at least 1. INTRODUCTION, ¶ 1);
encapsulating the shard creation transaction; applying the block including the shard creation transaction to yield a new shard in the block; and broadcasting the block (All committees, each of which has a small constant number c of members, run a classical byzantine consensus protocol internally to agree on one value. A final committee called the consensus committee is responsible for combining the shards selected by other committees, computing a cryptographic digest and broadcasting it to the whole network in at least 3.1 Solution Overview, ¶ 2 and in at least 3.1 Solution Overview, ¶ 3(4.-5.), Examiner notes these steps are further detailed in 3.4, respectively, those details considered as providing additional details and context and should be considered when evaluating this citation).

With regard to claim 16, Luu teaches the device of claim 15, receiving a transaction from the dApp for the new shard (the blockchain protocol maintains the distributed database in a decentralized network, thus aiming to solve what we call as the blockchain agreement problem in at least 1. INTRODUCTION, ¶ 1 and Table 2, 
executing the dApp with the transaction as input (In each epoch, processors execute the following 5 steps in at least 3.1 Solution Overview, ¶ 3, Examiner notes that the basic functionality of a processor is to execute a computer thread, in fact, prior to the effective filing date of the claimed invention, processors execute multiple threads (see at least Evidentiary support in “Central processing unit”, Wikipedia, 2017));
encapsulating the dApp run transaction into the new shard in the block; verifying the dApp run transaction (For each committee, Step 3 yields a consensus on the set of transactions Xi proposed by members in the committee. The chosen Xi is signed by at least c/2 + 1 of the identities on the committee. This ensures at least one honest member has verified and agreed on the value in at least 3.1 Solution Overview, Security, S2 and , each committee works on a separate shard of transactions based on their committee ID. Each committee sends the selected shard, signed by enough members (i.e., c/2 + 1), to a designated final committee in at least 3.1 Solution Overview, ¶ 3(3.) and in at least 10.2 Verification Checks in ELASTICO); and
applying the block after verification (All committees, each of which has a small constant number c of members, run a classical byzantine consensus protocol internally to agree on one value. A final committee called the consensus committee is responsible , Examiner notes these steps are further detailed in 3.4, respectively, those details considered as providing additional details and context and should be considered when evaluating this citation).

With regard to claim 17, Luu teaches receiving a connect transaction from the dApp, the transaction comprising a destination and source; and connecting a destination and source shard (We make two assumptions about the underlying network overlay layer as in Bitcoin. Explicitly, (a) the network graph between honest processors is connected and (b) the communication channel between honest processors is synchronous, i.e., once an honest user broadcasts any message, other honest processors will receive it within a known bounded delay of δt seconds in at least 2.1 Problem Definition, Security Assumptions, ¶ 1 and in at least 10.2 Verification Checks in ELASTICO).

With regard to claim 18, Luu teaches wherein the multiple shards have their own permissions (Note that several commercial and open-source blockchains do not target the permissionless (open) setting, and as a result, promise to scale by relying on trusted infrastructure [18–20] or by using federated identities [21, 22] (see Section 6) in at least 1. INTRODUCTION, Problem & Approach, Examiner notes, conventional blockchains utilize identities/permissions. Examiner further notes, “permissionless” itself, as in Luu’s ELASTICO also teaches each shard with permissions, that is because ELASTICO is permissionless, each shard effectively has its own permission of full-permissions/trust, see Luu In this paper, we propose a new distributed agreement protocol for permission-less blockchains called ELASTICO in at least ABSTRACT, ¶ 2 and Our goal is to seek a protocol for the open, permissionless network wherein participating processors have no pre-established identities, and where the transaction throughput scales. We provide a new blockchain protocol called ELASTICO, which achieves a sweet spot between classical byzantine consensus and Nakamoto consensus protocols in at least 1. INTRODUCTION, Problem & Approach and In Bitcoin and popular cryptocurrencies, a regular transaction sends some amount of coins from a sender to a recipient. Each transaction has two parts, namely an Input and an Output. The Input specifies the source of the coin and a proof (by digital signatures) which shows the sender is a valid coin owner. The Output names the recipient; later on the recipient can use this Output as the source of the coin in his/her new transaction) in at least 10.2 Verification Checks in ELASTICO).

With regard to claim 19, the device of claim 15, wherein only transactions created by the dApp for a specific shard are added to the specific shard (To avoid the scenario that two committees process the same transaction, each committee in ELASTICO processes a separate list of transactions which have some specific range of Input. For example, if there are 4 committees, they will handle transactions having Inputs’ IDs (i.e., the hashes of the Inputs) with different prefixes of 00, 01, 10, 11 respectively. As a result, within an epoch, all shards will include disjoint transaction 

With regard to claim 20, Luu teaches wherein the operations further comprise executing the transactions for different shards in parallel (Technically, ELASTICO uniformly partitions or parallelizes the mining network (securely) into smaller committees, each of which processes a disjoint set of transactions (or “shards”) in at least ABSTRACT, ¶ 2 and . Each committee has a reasonably small number of members so they can run a classical byzantine consensus protocol to decide their agreed set of transactions in parallel 1. INTRODUCTION, Problem & Approach and The key idea is to automatically parallelize the available computation power, dividing it into several smaller committees, each processes a disjoint set of transactions (or shards).in at least 3.1 Solution Overview, ¶ 2) by different software threads ((In each epoch, processors execute the following 5 steps in at least 3.1 Solution Overview, ¶ 3, Examiner notes that the basic functionality of a processor is to execute software threads, in fact, prior to the effective filing date of the claimed invention, processors execute multiple threads (see at least Evidentiary support in “Central processing unit”, Wikipedia, 2017)).

With regard to claim 21, Luu teaches configuring the software threads to share a same memory space of a node software process (We run several experiments with different settings on Amazon EC2 to measure the scalability of ELASTICO. We vary the number of nodes in the network from 100 to 1, 600, using up to 

With regard to claim 26, Luu teaches wherein the operations further comprise sharding a block on the same node via multithreading (The key idea is to automatically parallelize the available computation power, dividing it into several smaller committees, each processes a disjoint set of transactions (or shards) in at least 3.1 Solution Overview, ¶ 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al. “A Secure Sharding Protocol For Open Blockchains” (hereafter Luu) as applied to claims 1-7, 12, 14-21 and 26 above and in further view of Bortnikov et al. Pub. No. US 2016/0179865 A1 (hereafter Bortnikov).

With regard to claim 8, Luu teaches the method of claim 7, further comprising
Luu does not specifically teach the software threads to run in different hardware threads and CPU cores of a computer server.
configuring the software threads to run in different hardware threads and CPU cores of a computer server (The complementary approach of increasing the serving capacity of each individual partition is called vertical scalability. FIG. 1 depicts vertical scalability of multi-threading on multicore processors in key-value data stores. The system 100 in this example is a single multiprocessor machine with two processors 101, 102. Each processor 101, 102 may be a multicore processor, including multiple cores 104, 106, 108, 110, L1 caches 112, 114, 116, 118, and L2 caches 120, 122. Each core may feature two hardware threads and any number of software threads that can concurrently access the same data item(s) in a system memory 124 and/or on a disk 126 in parallel through a system bus 128. In one example, the system 100 may be a Xeon E5620 server with two quad-core CPUs, a 48 GB of RAM, and directly-attached 720 GB of SSD storage with RAID-5 protection in at least ¶ [0050]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the software threads to run in different hardware threads and CPU cores of a computer server of Bortnikov with the systems and methods of Luu resulting in a system in which the processors of Luu execute software threads in different hardware threads and CPU cores of a computer server as in Bortnikov. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of realizing the benefits of vertical scalability increasing the serving capacity of each processor (See at least Bortnikov ¶ [0050]).

With regard to claim 9, Luu teaches joining together software threads to execute a join block transaction (Our goal is to split the network into multiple committees, each processes a separate set of transactions (e.g., Xi) called a shard in at least 2.1 Problem Definition, ¶ 2 and The key idea is to automatically parallelize the available computation power, dividing it into several smaller committees, each processes a disjoint set of transactions (or shards) in at least 3.1 Solution Overview, ¶ 2 and Intra-committee Consensus. Processors run a standard byzantine agreement protocol (e.g., PBFT) within their committee to agree on a single set of transactions (or a shard). There exist simple solutions to guarantee that all committees propose disjoint shards, e.g., each committee works on a separate shard of transactions based on their committee ID. Each committee sends the selected shard, signed by enough members (i.e., c/2 + 1), to a designated final committee in at least 3.1 Solution Overview, ¶ 3(1.-3.), Examiner notes these steps are further detailed in 3.2, 3.3 and 3.4, respectively, those details considered as providing additional details and context and should be considered when evaluating this citation).

With regard to claim 22, Luu teaches the device of claim 21, wherein the operations further comprise
Luu does not specifically teach the software threads to run in different hardware threads and CPU cores of a computer server.
However, in analogous art Bortnikov teaches configuring the software threads to run in different hardware threads and CPU cores of a computer server (The complementary approach of increasing the serving capacity of each individual partition 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the software threads to run in different hardware threads and CPU cores of a computer server of Bortnikov with the systems and methods of Luu resulting in a system in which the processors of Luu execute software threads in different hardware threads and CPU cores of a computer server as in Bortnikov. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of realizing the benefits of vertical scalability increasing the serving capacity of each processor (See at least Bortnikov ¶ [0050]).

With regard to claim 23, the device of claim 22, wherein the operations further comprise joining together software threads to execute a join block transaction (Our goal is to split the network into multiple committees, each processes a , Examiner notes these steps are further detailed in 3.2, 3.3 and 3.4, respectively, those details considered as providing additional details and context and should be considered when evaluating this citation).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al. “A Secure Sharding Protocol For Open Blockchains” (hereafter Luu) as applied to claims 1-7, 12, 14-21 and 26 above and in further view of ZAMANI et al. WO 2018/217804 A1 (hereafter Zamani).

With regard to claim 10, Luu teaches the method of claim 1, further comprising
Luu does not specifically teach ceasing shard execution when executing join block.
ceasing shard execution when a join block is executing (The setup phase 302 can be a phase that sets up the system. A node can perform the setup phase 302 using the election module 208A. The adjust phase 304 can be a phase that allows new nodes to join the system. A node can perform the adjust phase 304 using the reconfiguration module 208B. The consensus phase 306 can be a phase that can allow the committees of the computer network to verify interactions and store interactions into blocks into the blockchain. A node can perform the consensus phase using the consensus module 208C … This committee, referred to as a leader committee, can, at the beginning of every epoch, generate a fresh random value, called an epoch randomness, that can be used throughout the protocol to (1 ) select a set of committees in the first epoch, (2) allow new nodes to join the system, and (3) re-organize the existing committees after one or more participants (e.g., nodes) joins/leaves to avoid adversarial take-over … The nodes assigned to the same committee can discover each other via a peer discovery algorithm and can then participate in multiple runs of a Byzantine consensus protocol with the other nodes in the same committee to build and grow a blockchain stored by the plurality of nodes associated with that committee … in at least ¶ [0090] – [0095] and Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the ceasing shard execution when executing join block of Zamani with the systems and methods of Luu resulting in a system in which shard execution is not performed whilst executing a joining, as in Zamani, when executed a join block as in Luu. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of 

With regard to claim 24, Luu teaches the device of claim 15, wherein the operations further comprise
Luu does not specifically teach ceasing shard execution when executing join block.
However, in analogous art Zamani teaches ceasing shard execution when a join block is executing (The setup phase 302 can be a phase that sets up the system. A node can perform the setup phase 302 using the election module 208A. The adjust phase 304 can be a phase that allows new nodes to join the system. A node can perform the adjust phase 304 using the reconfiguration module 208B. The consensus phase 306 can be a phase that can allow the committees of the computer network to verify interactions and store interactions into blocks into the blockchain. A node can perform the consensus phase using the consensus module 208C … This committee, referred to as a leader committee, can, at the beginning of every epoch, generate a fresh random value, called an epoch randomness, that can be used throughout the protocol to (1 ) select a set of committees in the first epoch, (2) allow new nodes to join the system, and (3) re-organize the existing committees after one or more participants (e.g., nodes) joins/leaves to avoid adversarial take-over … The nodes assigned to the same committee can discover each other via a peer discovery algorithm and can then participate in multiple runs of a Byzantine consensus protocol with the other nodes in 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the ceasing shard execution when executing join block of Zamani with the systems and methods of Luu resulting in a system in which shard execution is not performed whilst executing a joining, as in Zamani, when executed a join block as in Luu. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing a mechanism for new nodes to join without reconfiguring every node (see at least Zamani ¶ [0285] and ¶ [0090] – [0095]).

Claims 11, 13, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Luu et al. “A Secure Sharding Protocol For Open Blockchains” (hereafter Luu) as applied to claims 1-7, 12, 14-21 and 26 above and in further view of Li et al. “Towards Scalable and Private Industrial Blockchains” (hereafter Li).

With regard to claim 11, Luu teaches the method of claim 1, further comprising
Luu does not specifically teach communicating between sibling chains.
However, in analogous art Li teaches communicating between sibling chains via the join block (As we will show later, each satellite chain can decide to adopt any consensus protocol, such as PBFT [6], MinBFT [13], FastBFT [10], that does not violate the policies mandated by the regulator. However, similar to Sidechains, our solutions 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the communicating between sibling chains of Li with the systems and methods of Luu resulting in a system in which chains, as in Luu, can communicate therebetween as in Li. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system flexibility and compatibility as well as efficiency of communication (see at least Li 4. INTEGRATION WITH HYPERLEDGER and specifically the ultimate paragraph before 5. OUTLOOK) and further improve scalability and parallelability (see at least Li ABSTRACT).

With regard to claim 13, Luu teaches the method of claim 1, further comprising
Luu does not specifically teach forking a chain and preserving the state of the chain.
forking an existing chain and preserving a state of the existing chain in a new chain (We define a satellite chain to be a distributed private ledger maintained by a subset of stakeholders in the network. These stakeholders also act as validators in their satellite chain, participate in the consensus, and maintain the ledger state (cf. Figure 1). Unlike Sidechains [4], our model makes no restriction on the underlying consensus layer used in each satellite chain. As we will show later, each satellite chain can decide to adopt any consensus protocol, such as PBFT [6], MinBFT [13], FastBFT [10], that does not violate the policies mandated by the regulator in at least 3. OUR APPROACH, Satellite Chains and Algorithm 1 Satellite Chain Formation and Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the forking a chain and preserving the state of the chain of Li with the systems and methods of Luu resulting in a system in which chains, as in Luu, can be created by forking an existing chain and maintaining state as in Li. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system flexibility and compatibility as well as efficiency of communication (see at least Li 4. INTEGRATION WITH HYPERLEDGER and specifically the ultimate paragraph before 5. OUTLOOK) and further improve scalability and parallelability (see at least Li ABSTRACT).

With regard to claim 25, Luu teaches the device of claim 15, wherein the operations further comprise

However, in analogous art Li teaches communicating between sibling chains via the join block (As we will show later, each satellite chain can decide to adopt any consensus protocol, such as PBFT [6], MinBFT [13], FastBFT [10], that does not violate the policies mandated by the regulator. However, similar to Sidechains, our solutions supports asset transfer among different satellite chains. Access control to the private ledger is maintained by each satellite chain, and is defined by a policy determined by the validators of the chain and the regulator in at least 3. OUR APPROACH, Satellite Chains and Fig. 1 and To address this problem, our proposal supports transferring assets between independent satellite chains. As shown in Algorithm 2, asset transfers involve moving a particular asset m (e.g., a payment or an investment) from a sender s to a recipient r, such that s and r belong to two different satellite chains. Figure 2 shows the work flow of the asset transferring process in at least 3. OUR APPROACH, Cross-Chain Transfer and Fig. 2 and Algorithm 2 Cross-chain Asset Transfer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the communicating between sibling chains of Li with the systems and methods of Luu resulting in a system in which chains, as in Luu, can communicate therebetween as in Li. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system flexibility and compatibility as well as efficiency of communication (see at least Li 4. INTEGRATION WITH HYPERLEDGER and specifically the ultimate paragraph before 5. OUTLOOK) and further improve scalability and parallelability (see at least Li ABSTRACT).

With regard to claim 27, Luu teaches the device of claim 15, wherein the operations further comprise
Luu does not specifically teach forking a chain and preserving the state of the chain.
However, in analogous art Li teaches forking an existing chain and preserving a state of the existing chain in a new chain (We define a satellite chain to be a distributed private ledger maintained by a subset of stakeholders in the network. These stakeholders also act as validators in their satellite chain, participate in the consensus, and maintain the ledger state (cf. Figure 1). Unlike Sidechains [4], our model makes no restriction on the underlying consensus layer used in each satellite chain. As we will show later, each satellite chain can decide to adopt any consensus protocol, such as PBFT [6], MinBFT [13], FastBFT [10], that does not violate the policies mandated by the regulator in at least 3. OUR APPROACH, Satellite Chains and Algorithm 1 Satellite Chain Formation and Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the forking a chain and preserving the state of the chain of Li with the systems and methods of Luu resulting in a system in which chains, as in Luu, can be created by forking an existing chain and maintaining state as in Li. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system flexibility and compatibility as well as efficiency of communication (see at least Li 4. INTEGRATION WITH HYPERLEDGER and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10740733 B2
teaches
Sharded permissioned distributed ledgers
US 10397328 B2
teaches
Method and system for providing a robust blockchain with an integrated proof of storage
US 20190123892 A1
teaches
Systems and methods of self-forking blockchain protocol
US 20190199515 A1
teaches
Concurrent transaction processing in a high performance distributed system of record
US 20200045019 A1
teaches
Blockchain joining for a limited processing capability device and device access security


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 21953